

Exhibit 10.5


SECURITY AGREEMENT
 
This Security Agreement (the “Agreement”), dated as of July __, 2008, is entered
into by and between Boomj, Inc., a Nevada corporation (“Parent”), Boomj.com,
Inc., a Nevada corporation (“Guarantor” and together with Parent, each a
“Debtor” and collectively the “Debtors”), and John M. Carmack, Esq., as
collateral agent acting in the manner and to the extent described in the
Collateral Agent Agreement defined below (the “Collateral Agent”), for the
benefit of the parties identified on Schedule A hereto (collectively, the
“Lenders”).


1. Recitals.


1.1 The Guarantor is the wholly-owned subsidiary of the Parent. The Guarantor
conducts substantially all of the operations of the Parent.


1.2 Prior to the date of this Agreement, certain Lenders identified on Schedule
A as the “Initial Lenders” made loans to the Debtors in the amounts set forth on
Schedule A (collectively, the “Prior Loans”), which Prior Loans were secured
pursuant to a Security Agreement (the “Initial Security Agreement”).
Substantially all of the funds provided to Parent by the Initial Lenders from
the Prior Loans were transferred by the Parent to the Guarantor for use by
Guarantor in its operations.


1.3 As contemplated by the transactions between the Debtors and the Initial
Lenders, the Parent is now obtaining additional loans from new lenders (the “New
Lenders”). The names of each New Lender, and the amount of the loan made by each
New Lender, is set forth on Schedule A attached hereto.


1.4. The Initial Lenders hereby intend to amend and replace the Prior Security
Agreement with this Agreement and intend to become parties to and be granted the
rights and benefits of this Agreement, the intention being that this Agreement
supersedes the Initial Security Agreement.


1.5 Concurrently with the execution of this Agreement (and for up to 20 days
thereafter), the New Lenders are, and/or will be, extending additional loans to
the Parent in the aggregate amount of up to a maximum of $2,500,000 (the “July
Loans”). Substantially all of the net proceeds received by the Parent from the
July Loans will be transferred by the Parent to the Guarantor for use by
Guarantor in its operations.


1.6 Concurrently with the execution of this Agreement, the Guarantor is
executing and delivering that certain Guaranty (the “Guaranty”) in order to
guaranty and act as surety for the payment of the July Loans.


1.7 In order to induce the New Lenders to extend the July Loans, the Initial
Lenders and each Debtor has agreed to execute and deliver a security agreement
and to grant the New Lenders, pari passu with each other Lender, a perfected
security interest in certain property of each such Debtor to secure the prompt
payment, performance and discharge in full of all of the Parent’s obligations
under the Notes and the other Debtor’s obligations under the Guaranty.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
Security Agreement

1

--------------------------------------------------------------------------------



Exhibit 10.5


2. Definitions.


In addition to the terms defined elsewhere in this Agreement, (i) capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Subscription Agreement and (ii) the following terms have the meanings indicated
in this Section 2 below:


2.1 The following defined terms which are defined in the Uniform Commercial Code
in effect in the State of Nevada on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.


2.2 “Subscription Agreement” shall mean (i) the Secured Convertible Promissory
Note and Warrant Purchase Agreement entered into on December 28, 2007, (ii) the
Amended and Restated Secured Convertible Promissory Note and Warrant Purchase
Agreement entered into in January and February 2008, and (iii) the Subscription
Agreement executed by the New Lenders.


2.3 “Note” and “Notes” shall mean, individually and collectively, the (i) 12%
Secured Convertible Promissory Notes, dated December 28, 2007, (ii) 12% Secured
Convertible Promissory Notes, dated January and February 2008, and (iii) the
Secured Convertible Notes, dated as of the date of this Agreement.


2.4 “Lenders” shall mean the Initial Lenders and the New Lenders, all of whom
are listed on Schedule A.


2.5 “Obligations” shall mean all of the obligations of the Debtors under the
Notes and all other sums due from Debtors to Lenders arising under the
Transaction Documents (as defined in the Subscription Agreements) and any other
agreement between or among them relating thereto.


2.6 “Collateral Agent Agreement” shall mean the agreement between the Lenders,
the Parent and the Collateral Agent, dated as of the date of this Agreement.


3. Grant of General Security Interest in Collateral.


3.1  As security for the Obligations of Debtors, each Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral.


3.2  “Collateral” shall mean all of the following property of Debtors:


(A) All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of all Accounts, Goods, real or personal property, all
present and future books and records relating to the foregoing and all products
and Proceeds of the foregoing, and as set forth below:


(i) All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of all: Accounts, interests in goods represented by
Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, any registered and unregistered patents, trademarks, service marks,
certificates, copyrights trade names, applications for the foregoing, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee, chooses in action and other claims, and
existing and future leasehold interests in equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtors, as
well as agreements or property securing or relating to any of the items referred
to above;
 
Security Agreement
 
2

--------------------------------------------------------------------------------



Exhibit 10.5


(ii) Goods: All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of goods, including, but not limited to:


(a) All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);


(b) All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtors’
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);


(iii) Property: All now owned and hereafter acquired right, title and interests
of Debtors in, to and in respect of any other personal property in or upon which
a Debtor has or may hereafter have a security interest, lien or right of
setoff; 


(iv) Books and Records: All present and future books and records relating to any
of the above including, without limitation, all computer programs, printed
output and computer readable data in the possession or control of the Debtors,
any computer service bureau or other third party; and


(v) Products and Proceeds: All products and Proceeds of the foregoing in
whatever form and wherever located, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing.


(B) All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of the following:


(i) the shares of stock, partnership interests, member interests or other equity
interests at any time and from time to time acquired by Debtor of any and all
entities now or hereafter existing including Subsidiaries (such entities, being
hereinafter referred to collectively as the "Pledged Issuers") including but not
limited to, 100% of the equity ownership of each Pledged Issuer, the
certificates representing such shares, partnership interests, member interests
or other interests, all options and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares,
partnership interests, member interests or other interests;
 
(ii) all additional shares of stock, partnership interests, member interests or
other equity interests from time to time acquired by Debtor, of any Pledged
Issuer, the certificates representing such additional shares, all options and
other rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such additional shares, interests or equity; and


Security Agreement
 
3

--------------------------------------------------------------------------------




Exhibit 10.5


(iii) all security entitlements of Debtor in, and all Proceeds of any and all of
the foregoing in each case, whether now owned or hereafter acquired by Debtor
and howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).


3.3 The Collateral Agent is hereby specifically authorized, after the Maturity
Date (defined in the Notes) accelerated, or after the occurrence of an Event of
Default (as defined herein) and the expiration of any applicable cure period, to
transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.


4. Perfection of Security Interest.


4.1 Each Debtor shall prepare, execute and deliver to the Collateral Agent UCC-1
Financing Statements. The Collateral Agent is instructed to prepare and file at
each Debtor’s cost and expense, financing statements in such jurisdictions
deemed advisable to the Collateral Agent, including but not limited to the State
of Nevada. The Financing Statements are deemed to have been filed for the
benefit of the Collateral Agent and Lenders identified on Schedule A hereto.


4.2 Upon the execution of this Agreement, Parent shall deliver to Collateral
Agent stock certificates representing all of the shares of outstanding capital
stock of the Guarantor. All such certificates shall be held by or on behalf of
Collateral Agent pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Collateral Agent.
 
4.3  All certificates and instruments constituting Collateral from time to time
required to be pledged to Collateral Agent pursuant to the terms hereof (the
“Additional Collateral”) shall be delivered to Collateral Agent promptly upon
receipt thereof by or on behalf of Debtors. All such certificates and
instruments shall be held by or on behalf of Collateral Agent pursuant hereto
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent. If any Collateral consists of uncertificated securities,
unless the immediately following sentence is applicable thereto, Debtors shall
cause Collateral Agent (or its custodian, nominee or other designee) to become
the registered holder thereof, or cause each issuer of such securities to agree
that it will comply with instructions originated by Collateral Agent with
respect to such securities without further consent by Debtors. If any Collateral
consists of security entitlements, Debtors shall transfer such security
entitlements to Collateral Agent (or its custodian, nominee or other designee)
or cause the applicable securities intermediary to agree that it will comply
with entitlement orders by Collateral Agent without further consent by Debtors.
 
4.4 Within five (5) business days after the receipt by a Debtor of any
Additional Collateral, a Pledge Amendment, duly executed by such Debtor, in
substantially the form of Annex I hereto (a “Pledge Amendment”), shall be
delivered to Collateral Agent in respect of the Additional Collateral to be
pledged pursuant to this Agreement. Each Debtor hereby authorizes Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
certificates or instruments listed on any Pledge Amendment delivered to
Collateral Agent shall for all purposes hereunder constitute Collateral.
 
Security Agreement
 
4

--------------------------------------------------------------------------------



Exhibit 10.5


4.5 If Debtor shall receive, by virtue of Debtor being or having been an owner
of any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Collateral Agent, shall segregate it from Debtor’s other property
and shall deliver it forthwith to Collateral Agent, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.
 
5. Distribution.


5.1 So long as an Event of Default does not exist, Debtors shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not materially
impair the Collateral.


5.2. At any time an Event of Default exists or has occurred and is continuing,
all rights of Debtors, upon notice given by Collateral Agent, to exercise the
voting power and receive payments, which it would otherwise be entitled to
pursuant to Section 5.1, shall cease and all such rights shall thereupon become
vested in Collateral Agent, which shall thereupon have the sole right to
exercise such voting power and receive such payments.
 
5.3 All dividends, distributions, interest and other payments which are received
by Debtors contrary to the provisions of Section 5.2 shall be received in trust
for the benefit of Collateral Agent as security and Collateral for payment of
the Obligations shall be segregated from other funds of Debtors, and shall be
forthwith paid over to Collateral Agent as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.


6. Further Action By Debtors; Covenants and Warranties.


6.1 Collateral Agent at all times shall have a perfected security interest in
the Collateral. Each Debtor represents that, other than the security interests
described on Schedule 6.1, it has and will continue to have full title to the
Collateral free from any liens, leases, encumbrances, judgments or other claims.
The Collateral Agent’s security interest in the Collateral constitutes and will
continue to constitute a first, prior and indefeasible security interest in
favor of Collateral Agent, subject only to the security interests described on
Schedule 6.1. Each Debtor will do all acts and things, and will execute and file
all instruments (including, but not limited to, security agreements, financing
statements, continuation statements, etc.) reasonably requested by Collateral
Agent to establish, maintain and continue the perfected security interest of
Collateral Agent in the perfected Collateral, and will promptly on demand, pay
all costs and expenses of filing and recording, including the costs of any
searches reasonably deemed necessary by Collateral Agent from time to time to
establish and determine the validity and the continuing priority of the security
interest of Collateral Agent, and also pay all other claims and charges that, in
the opinion of Collateral Agent, exercised in good faith, are reasonably likely
to materially prejudice, imperil or otherwise affect the Collateral or
Collateral Agent’s or Lenders’ security interests therein.
 
Security Agreement
 
5

--------------------------------------------------------------------------------



Exhibit 10.5


6.2 Except in connection with sales of Collateral, in the ordinary course of
business, for fair value and in cash, and except for Collateral which is
substituted by assets of identical or greater value (subject to the consent of
the Collateral Agent) or which is inconsequential in value, each Debtor will not
sell, transfer, assign or pledge those items of Collateral (or allow any such
items to be sold, transferred, assigned or pledged), without the prior written
consent of Collateral Agent other than a transfer of the Collateral to a
wholly-owned United States formed and located subsidiary or to another Debtor on
prior notice to Collateral Agent, and provided the Collateral remains subject to
the security interest herein described. Although Proceeds of Collateral are
covered by this Agreement, this shall not be construed to mean that Collateral
Agent consents to any sale of the Collateral, except as provided herein. Sales
of Collateral in the ordinary course of business shall be free of the security
interest of Lenders and Collateral Agent and Lenders and Collateral Agent shall
promptly execute such documents (including without limitation releases and
termination statements) as may be required by Debtors to evidence or effectuate
the same.


6.3 Each Debtor will, at all reasonable times during regular business hours and
upon reasonable notice, allow Collateral Agent or its representatives free and
complete access to the Collateral and all of such Debtor’s records which in any
way relate to the Collateral, for such inspection and examination as Collateral
Agent reasonably deems necessary.


6.4 Each Debtor, at its sole cost and expense, will protect and defend this
Security Agreement, all of the rights of Collateral Agent and Lenders hereunder,
and the Collateral against the claims and demands of all other persons.


6.5 Debtors will promptly notify Collateral Agent of any levy, distraint or
other seizure by legal process or otherwise of any part of the Collateral, and
of any threatened or filed claims or proceedings that are reasonably likely to
affect or impair any of the rights of Collateral Agent under this Security
Agreement in any material respect.


6.6 Each Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances, similarly situated.
Debtors shall make the Collateral Agent a loss payee thereon to the extent of
its interest in the Collateral. Collateral Agent is hereby irrevocably (until
the Obligations are paid in full) appointed each Debtor’s attorney-in-fact to
endorse any check or draft that may be payable to such Debtor so that Collateral
Agent may collect the proceeds payable for any loss under such insurance. The
proceeds of such insurance, less any costs and expenses incurred or paid by
Collateral Agent in the collection thereof, shall be applied either toward the
cost of the repair or replacement of the items damaged or destroyed, or on
account of any sums secured hereby, whether or not then due or payable.


6.7 In order to protect the Collateral and Lenders’ interest therein, Collateral
Agent may, at its option, and without any obligation to do so, pay, perform and
discharge any and all amounts, costs, expenses and liabilities herein agreed to
be paid or performed by Debtor upon Debtor’s failure to do so. All amounts
expended by Collateral Agent in so doing shall become part of the Obligations
secured hereby, and shall be immediately due and payable by Debtor to Collateral
Agent upon demand and shall bear interest at the lesser of 15% per annum or the
highest legal amount allowed from the dates of such expenditures until paid.
 
Security Agreement
 
6

--------------------------------------------------------------------------------



Exhibit 10.5
 
6.8 Upon the request of Collateral Agent, Debtors will furnish to Collateral
Agent within five (5) business days thereafter, or to any proposed assignee of
this Security Agreement, a written statement in form reasonably satisfactory to
Collateral Agent, duly acknowledged, certifying the amount of the principal and
interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Security Agreement, or any of the terms and provisions of any other
agreement of Debtors securing the Obligations. In connection with any assignment
by Collateral Agent of this Security Agreement, each Debtor hereby agrees to
cause the insurance policies required hereby to be carried by such Debtor, if
any, to be endorsed in form satisfactory to Collateral Agent or to such
assignee, with loss payable clauses in favor of such assignee, and to cause such
endorsements to be delivered to Collateral Agent within ten (10) calendar days
after request therefor by Collateral Agent.
 
6.9 Each Debtor will, at its own expense, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.


6.10 Debtors represent and warrant that they are the true and lawful exclusive
owners of the Collateral, free and clear of any liens and encumbrances other
than Permitted Liens.


6.11 Each Debtor hereby agrees not to divest itself of any right under the
Collateral except as permitted herein absent prior written approval of the
Collateral Agent, except to a subsidiary organized and located in the United
States on prior notice to Collateral Agent provided the Collateral remains
subject to the security interest herein described.
 
6.12 Each Debtor shall cause each Subsidiary of such Debtor in existence on the
date hereof and each Subsidiary not in existence on the date hereof to execute
and deliver to Collateral Agent promptly and in any event within ten (10) days
after the formation, acquisition or change in status thereof (A) a guaranty
guaranteeing the Obligations and (B) if requested by Collateral Agent, a
security and pledge agreement substantially in the form of this Agreement
together with (x) certificates evidencing all of the capital stock of each
Subsidiary of and any entity owned by such Subsidiary, (y) undated stock powers
executed in blank with signatures guaranteed, and (z) such opinion of counsel
and such approving certificate of such Subsidiary as Collateral Agent may
reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations. For purposes of this Agreement, “Subsidiary” means, with respect to
any entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity) of which more than 30% of (A) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity. Annex I annexed hereto contains a list of all
Subsidiaries of the Debtors as of the date of this Agreement.


6.13 Name Change/Address Change. Debtor agrees to notify Collateral Agent not
later than fifteen (15) Business Days after the effectuation of a name change of
Debtor or any Subsidiary or the change of location of any Collateral other than
in the ordinary course of business.
 
Security Agreement


7

--------------------------------------------------------------------------------



Exhibit 10.5
 
7. Power of Attorney.


At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, each Debtor hereby irrevocably constitutes and appoints the
Collateral Agent as the true and lawful attorney of such Debtor, with full power
of substitution, in the place and stead of such Debtor and in the name of such
Debtor or otherwise, at any time or times, in the discretion of the Collateral
Agent, to take any action and to execute any instrument or document which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement. This power of attorney is coupled with an interest and is
irrevocable until the Obligations are satisfied.
 
8. Performance By The Collateral Agent.


If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation. All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof. No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.


9. Event of Default.


An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which one or more Debtors and a Lender are parties relating to the
Notes and Securities issued in connection therewith. Upon and after any Event of
Default, after the applicable cure period, if any, any or all of the Obligations
shall become immediately due and payable at the option of the Collateral Agent,
for the benefit of the Lenders, and the Collateral Agent may dispose of
Collateral as provided below. A default by Debtor of any of its material
obligations pursuant to this Agreement and any of the Transaction Documents (as
defined in the Subscription Agreement) shall be an Event of Default hereunder
and an “Event of Default” as defined in the Notes, and Subscription Agreement.


10. Disposition of Collateral.


Upon and after any Event of Default which is then continuing,


10.1 The Collateral Agent may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for, in order to satisfy the Obligations. In
addition to other rights and remedies provided for herein or otherwise available
to it, the Collateral Agent shall have all of the rights and remedies of a
lender on default under the Uniform Commercial Code then in effect in the State
of Nevada.


10.2 If any notice to Debtors of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of Collateral which Debtors hereby agree may be by private sale. The
rights granted in this Section are in addition to any and all rights available
to Collateral Agent under the Uniform Commercial Code.
 
Security Agreement
 
8

--------------------------------------------------------------------------------



Exhibit 10.5
 
10.3 The Collateral Agent is authorized, at any such sale, if the Collateral
Agent deems it advisable to do so, in order to comply with any applicable
securities laws, to restrict the prospective bidders or purchasers to persons
who will represent and agree, among other things, that they are purchasing the
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, or otherwise to restrict such sale in such other
manner as the Collateral Agent deems advisable to ensure such compliance. Sales
made subject to such restrictions shall be deemed to have been made in a
commercially reasonable manner.
 
10.4 All proceeds received by the Collateral Agent for the benefit of the
Lenders in respect of any sale, collection or other enforcement or disposition
of Collateral, shall be applied (after deduction of any amounts payable to the
Collateral Agent pursuant to Paragraph 12.1 hereof) against the Obligations pro
rata among the Lenders in proportion to their interests in the Obligations. Upon
payment in full of all Obligations, Debtors shall be entitled to the return of
all Collateral, including cash, which has not been used or applied toward the
payment of Obligations or used or applied to any and all costs or expenses of
the Collateral Agent incurred in connection with the liquidation of the
Collateral (unless another person is legally entitled thereto). Any assignment
of Collateral by the Collateral Agent to Debtors shall be without representation
or warranty of any nature whatsoever and wholly without recourse. To the extent
allowed by law, each Lender may purchase the Collateral and pay for such
purchase by offsetting up to such Lender’s pro rata portion of the purchase
price with sums owed to such Lender by Debtors arising under the Obligations or
any other source.


11. Waiver of Automatic Stay. Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription Agreement, and any other agreement to which the Debtor,
Lenders or Collateral Agent are parties, (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Collateral Agent
to exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, DEBTOR EXPRESSLY ACKNOWLEDGES AND
AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent. Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement. Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel. Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the state of Nevada.
 
Security Agreement


9

--------------------------------------------------------------------------------



Exhibit 10.5
 
12. Miscellaneous.


12.1 Expenses. Debtors shall pay to the Collateral Agent, on demand, the amount
of any and all reasonable expenses, including, without limitation, attorneys’
fees, legal expenses and brokers’ fees, which the Collateral Agent may incur in
connection with (a) sale, collection or other enforcement or disposition of
Collateral; (b) exercise or enforcement of any the rights, remedies or powers of
the Collateral Agent hereunder or with respect to any or all of the Obligations
upon breach or threatened breach; or (c) failure by Debtors to perform and
observe any agreements of Debtors contained herein which are performed by the
Collateral Agent.
 
12.2 Waivers, Amendment and Remedies. No course of dealing by the Collateral
Agent and no failure by the Collateral Agent to exercise, or delay by the
Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtors therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The Collateral Agent shall not agree to any amendment of this Agreement
without obtaining the written consent of the Debtors holding more than 50% of
the then outstanding principal balance under the Notes. The rights, remedies and
powers of the Collateral Agent, not only hereunder, but also under any
instruments and agreements evidencing or securing the Obligations and under
applicable law are cumulative, and may be exercised by the Collateral Agent from
time to time in such order as the Collateral Agent may elect.


12.3 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served; (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid;
(iii) delivered by reputable air courier service with charges prepaid; or (iv)
transmitted by hand delivery, telegram, or confirmed facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective: (a) upon hand
delivery or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received); or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
To Debtors:
Boomj, Inc.
 
9029 South Pecos Road, Suite 2800
 
Henderson, NV 89074
 
Attn: Robert J. McNulty, CEO
 
Fax: (702) 463-7007
   
With a copy by fax only to:
TroyGould
 
1801 Century Park East, Suite 1600
 
Los Angeles, CA 90067-2367
 
Attn: Istvan Benko, Esq.
 
Fax: (310) 789-1426

 
Security Agreement

10

--------------------------------------------------------------------------------



Exhibit 10.5
 
To the Collateral Agent:
       
John M. Carmack, Esq.
 
Law Offices of John M. Carmack, Esq.
 
1801 Century Park East
 
Los Angeles, CA 90067
 
Fax: (310) 785-9097
   
To Lenders:
To the addresses and telecopier numbers set forth on Schedule A



Any party may change its address by written notice in accordance with this
paragraph.
 
12.4 Term; Binding Effect. This Agreement shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon each Debtor, and its successors and permitted assigns; and (c)
inure to the benefit of the Collateral Agent, for the benefit of the Lenders and
their respective successors and assigns.


12.5 Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.


12.6 Governing Law; Venue; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction. Any legal action
or proceeding against a Debtor with respect to this Agreement may be brought in
the courts in the State of Nevada or of the United States in Clark County,
Nevada, and, by execution and delivery of this Agreement, each Debtor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Debtor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.


12.7 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein. The Initial Lenders hereby agree
that this Agreement (i) replaces and supersedes Initial Security Agreement and
all representations and warranties previously made by the Company to the Initial
Lenders regarding the Initial Security Agreement and the security granted
thereunder, and (ii) that the Initial Security Agreement is hereby terminated.


12.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
Security Agreement
 
11

--------------------------------------------------------------------------------



Exhibit 10.5


13. Intercreditor Terms. As between the Lenders, any distribution under
paragraph 10.4 shall be made proportionately based upon the remaining principal
amount (plus accrued and unpaid interest) to each as to the total amount then
owed to the Lenders as a whole. The rights of each Lender hereunder are pari
passu to the rights of the other Lenders hereunder. Any recovery hereunder shall
be shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.


14. Termination; Release. When the Obligations have been indefeasibly paid and
performed in full or all outstanding Notes have been converted to common stock
pursuant to the terms of the Notes and the Subscription Agreements, this
Agreement shall terminated, and the Collateral Agent, at the request and sole
expense of the Debtors, will execute and deliver to the Debtors the proper
instruments (including UCC termination statements) acknowledging the termination
of the Security Agreement, and duly assign, transfer and deliver to the Debtors,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral, including, without limitation, Securities and any Additional
Collateral, as may be in the possession of the Collateral Agent.
 
15. Collateral Agent.


15.1 Collateral Agent Powers. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Lenders) in the
Collateral and shall not impose any duty on it to exercise any such powers.


15.2 Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any Collateral in its possession;
provided, however, that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purposes as any owner thereof reasonably requests in
writing at times other than upon the occurrence and during the continuance of
any Event of Default, but failure of the Collateral Agent, to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care.


[THIS SPACE INTENTIONALLY LEFT BLANK]

 
Security Agreement

12

--------------------------------------------------------------------------------


 
Exhibit 10.5

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.


“PARENT”
 
“THE COLLATERAL AGENT”
BOOMJ, INC.
   
a Nevada corporation
           
By:
____________________________________
 
_________________________________
     
John M. Carmack, Esq.
Its:
____________________________________
                   
“GUARANTOR”
   
BOOMJ.COM, INC.
   
A Nevada corporation
           
By:
____________________________________
           
Its:
_____________________________________
   

 
Security Agreement
 
13

--------------------------------------------------------------------------------


 
Exhibit 10.5

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.


APPROVED BY “LENDERS”:


_______________________________________
 
_______________________________________ 
     
_______________________________________
 
_______________________________________
     
By:____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________
     
_______________________________________
 
_______________________________________
_______________________________________ 
 
_______________________________________ 
     
By:____________________________________
 
By:____________________________________
           
Print Name of Signator:_____________________
 
Print Name of Signator:____________________
     
_______________________________________
 
_______________________________________ 
_______________________________________
 
_______________________________________
     
By:____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________



Security Agreement
 
14

--------------------------------------------------------------------------------


 
Exhibit 10.5

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.


APPROVED BY “INITIAL LENDERS”:


________________________________________
 
______________________________________
           
By:____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________
     
_______________________________________
 
_______________________________________
     
By:____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________
     
________________________________________
 
______________________________________
           
By:____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________
     
_______________________________________
 
_______________________________________
     
By:____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________

 
Security Agreement

15

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
SCHEDULE A TO SECURITY AGREEMENT
 
“INITIAL LENDERS”


Name
 
 
Issue Date
 
Principal 
of
Note
                       
$
2,280,000
 

 
Security Agreement
 
16

--------------------------------------------------------------------------------



Exhibit 10.5


“NEW LENDERS”


LENDER
 
NOTE PRINCIPAL AMOUNT
           
Total:
   

 
Security Agreement
 
17

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
SCHEDULE 6.1 TO SECURITY AGREEMENT


EXISTING SECURITY INTERESTS


The Guarantor has granted Centurion Credit Resources LLC a lien on all of its
assets in consideration for a $500,000 loan, and a lien granted in favor of Dell
Financial Services L.P. Both of these liens have been perfected by a UCC-1
filing and have priority over the liens granted under this Agreement.
 
Security Agreement
 
18

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
ANNEX I
 
TO
 
SECURITY AGREEMENT
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated _________ __ 200_, is delivered pursuant to Section
4.3 of the Security Agreement referred to below. The undersigned hereby agrees
that this Pledge Amendment may be attached to the Security Agreement, dated July
__, 2008, as it may heretofore have been or hereafter may be amended, restated,
supplemented or otherwise modified from time to time and that the shares listed
on this Pledge Amendment shall be hereby pledged and assigned to Collateral
Agent and become part of the Collateral referred to in such Security Agreement
and shall secure all of the Obligations referred to in such Security Agreement.
 


Subsidiary
 
Shares Issued
 
% Owned
 
Boomj.com, Inc.
   
500
   
100
%

 
BOOMJ, INC.
   
By:
 



Security Agreement
 
19

--------------------------------------------------------------------------------




